Title: From John Adams to Boston Patriot, 9 May 1809
From: Adams, John
To: Boston Patriot


				
					
					Quincy, May 9, 1809.
				
				Mr. Hamilton, in his famous pamphlet, page 23,
says, “the conduct pursued bore sufficient marks of courage and elevation to raise the national character to an exalted height throughout Europe.”“Much it is to be deplored that we should have been
precipitated from this proud eminence, without necessity,
without temptation.”
It is the habitual practice of our parties, to affirm or
deny, as they find it to their purpose, the honor or the
disgrace that is produced in Europe by our measures.
But neither party know any thing about the matter.
The truth is, that our affairs are much less spoken or
thought of, in Europe, than we imagine. In all parts
of Europe, but especially in France and England,
they are constantly misrepresented and misunderstood.
Most of all in England. I will venture to say, that
Mr. Hamilton wrote entirely at random, and without
a glimmering of genuine information, when he mentioned
both the exaltation and precipitation of our national character. To appeal to the courtiers or cabinet, or to the diplomatic corps in Europe, would be idle; because none
of them will ever read Hamilton’s pamphlet or those papers. But I would not hesitate to submit the whole subject to any of them. I shall take another course. Chief
Justice Ellsworth is no more. I can no longer appeal to
him. If I could, I would say no more than the truth,
but it would be more than I shall now say; and I aver
that his representation to me was the direct reverse of
Hamilton’s dogmatical assertions. Governor Davie still lives, and to him I appeal with confidence. He declared
to me, that to judge of the conduct of the American
government, both in their naval and other preparations
for war, and in their political and diplomatic negociations
upon that occasion, a man must go to Europe, where it
was considered as the greatest demonstration of genius,
firmness and wisdom. If I represent the Governor’s expressions in stronger terms than those he used, I request
him to correct them.
In England, I know the Anti-Jacobin Journal abused
us, and so did Macdonald, Cobbett, Smith, and every
Briton in Europe and America, who wished us at war
with France and in alliance with England. But even in
England all the sober part of the nation applauded us, and
that to such a degree, that it soon became the popular cry,
“We must imitate the United States of America, change
our ministers, and make peace.” Accordingly they did
soon change their ministers and make peace at Amiens.
Mr. Liston, whose character I respect, had run through
a long course of diplomatic experience in various courts and countries in Europe, from a secretary of legation and
charge des affaires to the grade of minister plenipotentiary,
and thence to that of ambassador at Constantinople, was
probably a better judge than Mr. Hamilton, who had no
experience at all in any diplomatic station, and who, I
dare to say, had read very little on the subject of diplomatic functions, and still less of the history of embassies
or of the printed despatches of ambassadors. Mr. Liston,
if any body, knew what would procure honor to a nation
or government, and what disgrace: what would raise the dignity, or what depress it: what was triumph,
and what humiliation. Now I affirm, that the first time Mr. Liston saw me after he had been informed of the communications of the
French Directory, through Talleyrand, Mr. Pichon and
Mr. Murray, he said to me these words—“To what humiliations will not these Frenchmen stoop, to appease you? I
am very sorry for it: I own, I did hope they would have
gone to war with you.” I smiled, but made no answer. I
wanted no proof of the sincerity of this declaration. I doubted not the sincerity of his wish, more than I did that
of Mr. Canning and his associates in the Anti-Jacobin,
who, upon receiving the news of Mr. Murray’s nomination, proclaimed that jacobinism was triumphant and carrying all before it in America. They could not, or would
not, distinguish between jacobinism and neutrality. Every
thing with them was jacobinism, except a war with France
and an alliance with Great Britain. They all panted for
a war between the United States and France as sincerely,
though not so ardently, as Alexander Hamilton.
There were not wanting insinuations and instigations
to me, to confer with Mr. Liston on the subject of
an alliance with Great Britain. And Mr L. himself repeatedly suggested to me. in very modest and
delicate terms, however, his readiness to enter into any
explanations on that head. I always waved it with as
easy a politeness as I could. But my system was determined, and had been so for more than twenty years, that
is, to enter into no alliance with any power in Europe. In case of war with England, I would not enter into any
alliance with France. In case of war with France, I
would not form any alliance with England. We want
no alliance: we are equal to all our own necessary wars.
“Non tali auxilio, nec defensoribus istis, tempus eget.” We might aid and be aided by a power at war with our
enemy, and might concert operations from time to time;
but I would take no engagement that should tie up our
hands from making peace whenever we pleased. Had
the war with France continued, I might have been drawn
by the force of public opinion, or the influence of the
legislature, into an alliance with England; but it would
have been against my own judgment and inclination.
Let me conclude this letter with an anecdote. Dr.
Franklin told me, that before his return to America from
England, in 1775, he was in company, I believe at Lord
Spencer’s, with a number of English noblemen, when the
conversation turned upon fables, those of Æsop, La Fontaine, Gay, Moore, &c. &c. &c. Some of the company
observed that he thought the subject was exhausted. He did not believe that any man could now find an animal,
beast, bird, or fish, that he could work into a new fable
with any success; and the whole company appeared to
applaud the idea, except Franklin, who was silent. The
gentlemen insisted on his opinion. He said, with submission to their lordships, he believed the subject was inexhaustible, and that many new and instructive fables might
be made out of such materials. Can you think of
one at present? If your lordship will furnish me a pen,
ink and paper, I believe I can furnish your lordship with
one in a few minutes. The paper was brought, and he
sat down and wrote:—
Once upon a time, an eagle scaling round a farmer’s
barn, and espying a hare, darted down upon him like a
sun beam, seized him in his claws, and re-mounted with
him in the air. He soon found that he had a creature
of more courage and strength than a hare, for which,
notwithstanding the keenness of his eye-sight, he had
mistaken a cat. The snarling and scrambling of the prey
was very inconvenient, and what was worse, she had disengaged herself from his talons, grasped his body with
her four limbs, so as to stop his breath, and seized fast
hold of his throat with her teeth. Pray, said the eagle,
let go your hold and I will release you. Very fine, said
the cat, I have no fancy to fall from this height and be
crushed to death. You have taken me up, and you shall
stoop and let me down. The eagle thought it necessary
to stoop accordingly. The moral was so applicable to
England and America, that the fable was allowed to be
original and highly applauded.
Let Hamilton say what he will, the French Directory
found it convenient to stoop and set us down on our
honest ground of neutrality and impartiality, as the English did eagle formerly, and now does a second time.
				
					John Adams.
				
				